DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step Analysis
1: Statutory Category? 
Yes. The claim 1 recites a series of steps and, therefore, is a process.  Also, claim 11 recites a product claim which is a statutory category.

2A - Prong 1: Judicial Exception Recited?
Yes. The claim 1 recites the limitations of determining and matching a person in a region of a video image and responding the determination.  The determining, matching and responding a person in a region of a video image, as drafted under its broadest reasonable interpretation, covers performance of the limitation in the mind [but for the recitation of generic computer components in claims 11].   That is, other than reciting “processor,” nothing in the claim precludes the determining, matching and responding step from practically being performed in the human mind. For example, but for the “processor” language, the claim encompasses the user manually analyzing and assigning the image of the designated area. 
This limitation is a mental process. 

2A - Prong 2: Integrated into a Practical Application?
No. The claim recites one additional element [in claims 1 and 11]:
that a processor is used to perform determining, matching and responding steps. The processor in these steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (determining and matching a person in a region of a video image and responding the determination). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims are directed to the abstract idea.

2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
The claims are ineligible.
Dependent claims 2-10 and 1-20 are rejected as they depend on the rejected independent claims 1 and 11.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Raveendran (US Pub. 2020/0349376) in view of Bapat et al (US Pub. 2018/0349684).  
With resect to claim 1, Raveendran discloses computer-implemented method for managing access, (see paragraph 0002, surveillance system) comprising:
detecting a person within a region of interest in a video stream; [determining that a clear image of the person’s face is not available within the region of interest]; matching tracking information of the person to historical face tracking information for the person in a previously captured frame; matching the person’s face from the previously captured video frame to an authentication list, responsive to detecting the person within the region of interest, to determine that the detected person is unauthorized for access; and [responding to the determination that the detected person is unauthorized for access], (see paragraph 0002, surveillance system with camera to detect, track and recognize people; face recognition can compare facial features of a person in an input image, also paragraph 0059, a face is tracks  the tracking engine compares), as claimed.
However, Raveendran fails to explicitly disclose determining that a clear image of the person’s face is not available within the region of interest; and responding to the determination that the detected person is unauthorized for access, as claimed.
Bapat in the same field teaches determining that a clear image of the person’s face is not available within the region of interest; and responding to the determination that the detected person is unauthorized for access, (see paragraph 0163, quality information includes …amount of the person that is visible in the image “determining that a clear image of the person’s face is not available”, and see paragraph 0009, …the first person is not a known person to the system... “determination that the detected person is unauthorized for access”), as claimed.
It would have been obvious to one ordinary skilled in the art at the effective date of invention to combine the two references as they are analogous because they are solving similar problem of person recognition using image analysis.  The teachings of Bapat to determine the person face in the image and the unauthorized person can be incorporated in to the Raveendran’s object recognition system for surveillance (see Raveendran paragraph 0002) for suggestion and the modification of the Raveendran yields a more accurate identification of the persons (see Bapat paragraph 0005) for motivation.  

With respect to claims 2-5, combination of Raveendran and Bapat further discloses tracking the person in the video stream to generate historical person detection tracking information; and
tracking the person’s face in the video stream to generate the historical face tracking information; wherein matching tracking information of the person to historical tracking information for the person’s face includes identifying a match between the historical person detection tracking information and the historical face tracking information; wherein identifying the match between the historical person detection tracking information and the historical face tracking information includes identifying a bounding box for person detection for frames in the video stream and identifying a bounding box for face detection for frames in the video stream; and wherein identifying the match between the historical person detection tracking information and the historical face tracking information includes identifying an overlap between the bounding box for person detection and the bounding box for face detection in at least one frame of the video stream, (see Raveendran paragraph 0059, wherein the face is track over a sequence of video frames based on the face detection…compare a bounding box of a face detected ..between the fames for tracking, and the presence of the face is read as overlapping of the bonding box), as claimed.

With respect to claims 6 and 7, combination of Raveendran and Bapat further discloses wherein responding to the determination that the detected person is unauthorized for access includes waiting a predetermined time, while additional video is captured; and wherein responding to the determination that the detected person is unauthorized for access is canceled responsive to a determination that the person is authorized, based on facial recognition from the additional video, (see Bapat paragraph 0009, last six lines determination that  predetermined amount time is elapsed, and paragraph 00410 comparing to the more known persons) as claimed.

With respect to claim 8, combination of Raveendran and Bapat further discloses wherein matching the person’s face from the previously captured video frame to an authentication list to determine that the detected person is unauthorized for access includes determining that no suitable face image is available in the historical face tracking information, (see Raveendran paragraph 0046, an enrolled database “authentication list”), as claimed.

With respect to claim 9, combination of Raveendran and Bapat further discloses wherein matching the person’s face from the previously captured video frame to an authentication list to determine that the detected person is unauthorized for access includes determining that the person’s face does not match any authorized person in the authentication list, (see Raveendran paragraph 0046, an enrolled database “authentication list”; and Bapat paragraph 0029, determining the person is the known person), as claimed.  

With respect to claim 10, combination of Raveendran and Bapat further discloses wherein responding to the determination that the detected person is unauthorized for access includes triggering an alarm, (see Bapat paragraph 0029, to emit an audible alert “alarm”), as claimed.

Claims 11-20 are rejected for the same reasons as set forth in the rejections of claims 1-10, because claims 11-20 are claiming subject matter of similar scope as claimed in claims 1-10, also, Raveendran discloses a system see figure 1A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIKKRAM BALI whose telephone number is (571)272-7415. The examiner can normally be reached Monday-Friday 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIKKRAM BALI/Primary Examiner, Art Unit 2663